DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 March 2021 has been entered.

Response to Amendment
The amendment filed 18 March 2021 has been entered. Applicant’s amendments to the Specification and Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 19 November 2020. 
No claims have been cancelled.
Claims 1-11 are currently pending and considered below.

Priority
The instant application claims priority as a 371 filing of PCT/NL2017/050543 filed on 17 August 2017 and to foreign application NL2017464 filed in the Netherlands on 15 September 2016.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 March 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame cover comprising a shell part and a flexible sleeve cover of claim 6 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The Examiner notes that the figures illustrate a frame cover 21, and the specification defines the frame cover in paragraph [0031] as “a form-retaining shell or jacket, as in this example, or a flexible sleeve, for instance of textile or plastic,” but that the figures do not illustrate nor does the specification provide support for the frame cover comprising both a shell part and a flexible sleeve cover. To overcome this rejection and to avoid entering new matter, the Examiner suggests amending the claim language of lines 1-2 of claim 6 to --wherein the frame cover comprises a shell part or a flexible sleeve cover--
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections
Claims 1-11 are objected to because of the following informalities: 
Claim 1, line 4, “comprising a holder means” should read --a holder means--
Claim 1, line 4, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 1, lines 5-6, “a connecting means for connecting said harness to a torso of the user” should read --a connecting means configured to connect said harness to a torso of the user--
Claim 1, lines 6-7, “a cavity that accommodates” should read --a cavity configured to accommodate--
Claim 1, line 7, “said balance body” should read --said form-retaining balance body-- for consistency of claim language
Claim 1, lines 7-8, “the balance body is fixed” should read -- the form-retaining balance body is configured to be fixed--
Claim 1, line 8, “the balance body is in continuous motion” should read --the form-retaining balance body is configured to be in continuous motion--
Claim 2, line 1, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 3, line 5, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 3, line 5, “at least partially received in a fitting manner” should read --at least partially received in the cavity in a fitting manner--
Claim 4, line 3, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 4, line 3, “the frame” should read --the form-retaining frame-- for consistency of language
Claim 5, line 1, “the frame” should read --the form-retaining frame-- for consistency of language
Claim 6, line 2, “the frame” should read --the form-retaining frame-- for consistency of language
Claim 6, line 3, “the frame” should read --the form-retaining frame-- for consistency of language
Claim 7, line 2, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 7, line 3, “the frame” should read --the form-retaining frame-- for consistency of language
Claim 8, line 1, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 8, line 2, “the balance body is connected” should read --the form-retaining balance body is configured to be connected-- for consistency of claim language
Claim 8, line 4, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 9, line 1, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 9, line 2, “a liquid” should read --the liquid--
Claim 10, line 4, “the cavity receives and fixes” should read --the cavity is configured to receive and fix--
Claim 10, line 4, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Claim 11, lines 2-3, “the balance body” should read --the form-retaining balance body-- for consistency of claim language
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations have been interpreted under 35 U.S.C. 112(f):
A connecting means of claim 1 has been interpreted to be a waist strap as defined on page 6, line 12, of the specification
Fixation means of claim 7 has been interpreted to be straps extending from the frame cover as defined on page 7, lines 25-26, of the specification [The Office notes that the specification does not specifically state “a fixation means,” and the Office suggests amending the specification to clearly indicate the structure associated with the fixation means as claimed]

The claim limitation “quick release fastening” of claim 10 has not been interpreted under 35 U.S.C. 112(f), as this limitation appears to be a generic name for a component of the invention in the specification, and the term “fastening” has been determined to not be a generic placeholder and represents sufficient structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “provided with at least one strap extending from a cover of a frame for releasable fixation in the cavity” in lines 4-5. It is unclear if this limitation is stating that the body of the balance body comprises the claimed at least one strap, a frame, and a cover, or if another structure of the training device comprises the claimed at least one strap, a frame, and a cover. Based on the specification and drawings, it appears that the harness is intended to comprise the claimed structures. Therefore, to overcome this rejection, the Examiner suggests amending the claim language similar to --the harness further comprises a frame and a cover of the frame, wherein at least one strap extends from the cover of the frame and is configured to releasably fix the form-retaining balance body in the cavity--.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McClellan (US Patent No. 8795142) and further in view of Buikema (US Patent No. 10105566, effective filing date of 05 January 2016 based on Provisional Application No. 62/275,078).
Regarding independent claim 1, McClellan discloses a training device (adjustably weighted exercise apparatus 10, Fig. 1) for a user comprising a form-retaining balance body (weight 42) that is filled with a liquid (Col. 5 lines 14-15, “The weights could be chambers to be filled by the user with sand or water”) and comprising a holder means (frame sub-assembly 12 and backpack sub-assembly 14) configured to carry the balance body (see Fig. 2), wherein the 

    PNG
    media_image1.png
    732
    574
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    269
    181
    media_image2.png
    Greyscale

McClellan does not necessarily disclose the balance body being partly filled with a liquid to have a movable centre of mass that is changeable during an exercise and complex to handle for the muscular system of the body, and wherein the centre of mass of the balance body is in continuous motion during dynamic exercise of the user.
“The volume and mass of the aggregate particulate material may be reversibly adjusted by adding or subtracting particulate material” and Col. 5 lines 59-63, “The particulate material may include sand, metals (including, but not limited to, iron and lead), metal shot, metal shavings, water, pebbles, beans, seeds, gravel, wood pellets, and various other liquids and granular materials (or combinations thereof)”), and further teaches wherein the particulate fill material can be adjusted and/or shifted during exercise, indicating a centre of mass of the balance body created by the particulate fill material is movable, and therefore changeable, during exercise (Col. 2 lines 55-59, “a more useful functional soft plate weight that may be adjustable in weight, have a particulate fill material that may be dynamically adjusted and/or shifted (e.g., during exercise or on-the-fly at the user's discretion)” and see Col. 6 lines 6-16 discussing the conformity of the weighted soft plate fitness device 100 in a user’s hands, indicating movement of the particulate fill material).
Therefore, as McClellan teaches the balance body (weights 42) can be chambers fillable with water (Col. 5 lines 14-15 cited above), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the balance body of McClellan to be partly fillable with water such that the balance body has a movable and changeable centre of mass when the balance body is in continuous motion during dynamic exercise of the user, as is similarly taught by Buikema, for the purpose of allowing the user to adjust the amount of weight or resistance being provided by the balance body (see Buikema Col. 2 lines 55-59) and to create a more challenging exercise in which the fill material is movable. In as much as Applicant has shown the balance body to be complex to handle for the muscular 
Regarding claim 2, McClellan as modified further teaches wherein the balance body (42) is connected releasably to the harness (12,14) in the cavity (see Figs. 3, 8a-8b, 10, 11, weight 42 is releasably attached by weight attaching members 24, 25, 28, and 30).
Regarding claim 3, McClellan as modified further teaches wherein the harness (12, 14) comprises a first part (backpack sub-assembly 14) configured to attach said harness to a back of the user (via shoulder harness 20 and lumbar support harness 22) and a second part (frame sub-assembly 12) connected releasably to the first part (Col. 3 lines 4-5, “a frame sub-assembly 12 connectable or connected, as shown here, to a backpack sub-assembly 14” ), and the first part and the second part adjoin each other so as to form said cavity, wherein said cavity is open on opposite sides (see Figs. 8a-8b, 10, 11 showing cavity formed between weight support member 16 and frame 15 of frame sub-assembly 12 with the cavity being open on opposite lateral sides) and in which the balance body (42) is at least partially received in a fitting manner (see Figs. 8a-8b, 10, 11).
Regarding claim 8, McClellan as modified further teaches wherein the balance body (42) is substantially cylindrical (see Fig. 3), having a cylindrical axis (annotated Fig. 3), wherein the balance body (42) is connected to the harness in an orientation in which the cylindrical axis is directed transversely of a longitudinal axis of the harness (12, 14; see annotated Fig. 3) and the balance body (42) protrudes laterally outside the harness (12, 14; see Fig. 3, weight 42 protrudes laterally outside of weight support member 16 of frame sub-assembly 12).

    PNG
    media_image3.png
    678
    613
    media_image3.png
    Greyscale

	Regarding claim 9, McClellan as modified further teaches wherein the balance body (42) comprises an inflated body partially fillable with the liquid (McClellan Col. 5 lines 14-15, “The weights could be chambers to be filled by the user with sand or water”, as modified by Buikema to be partly filled; see claim 1 rejection above, where the chamber forms the inflated body).

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan (US Patent No. 8795142) in view of Buikema (US Patent No. 10105566, effective filing date of 05 January 2016 based on Provisional Application No. 62/275,078), and further in view of Baird (US Patent No. 5167600).
McClellan as modified by Buikema teaches the invention as substantially claimed, see above.
Regarding claim 10, McClellan as modified further teaches the harness (frame sub-assembly 12 and backpack sub-assembly 14) further includes at least one strap (see straps of shoulder harness 20 and lumbar support harness 22) configured to attach said harness to the torso of the user and wherein the cavity receives and fixes the balance body (see Figs. 8a-8b, 10, 11, cavity formed between weight support member 16 and frame 15, see Fig. 3, weight 42 fixed by weight attaching members 24, 25, 28, and 30) that is at least partly filled with a liquid (as modified by Buikema, see rejection to claim 1 above), but does not necessarily teach a quick release fastening of the harness.
	Baird teaches an analogous harness for a training device (see Fig. 2) that supports a balance body (weights 34), where the harness has shoulder straps (40) and a belt (52), each of the shoulder straps and the belt having a quick release fastening (interlocking clasps 44).

    PNG
    media_image4.png
    393
    403
    media_image4.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the harness of McClellan to include quick release fastenings on the straps of the shoulder harness and lumbar support harness, as is similarly taught by Baird, for the purpose of allowing a user to easily attach the training device to the user’s torso and waist and to allow the respective straps of the shoulder harness and lumbar “The shoulder straps are adjustable in length through their attachment to interlocking clasps 44 which are made of a receiver portion 46 and an insertable portion 48”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over McClellan (US Patent No. 8795142) in view of Buikema (US Patent No. 10105566, effective filing date of 05 January 2016 based on Provisional Application No. 62/275,078), in view of Baird (US Patent No. 5167600), and further in view of Hoppa (US Patent No. 10517375).
McClellan as modified by Buikema and Baird teaches the invention as substantially claimed, see above.
Regarding claim 11, McClellan as modified teaches wherein the balance body (42) further comprises a body that is at least partly fillable with the liquid (McClellan Col. 5 lines 14-15, “The weights could be chambers to be filled by the user with sand or water”, where the chambers represent bodies that are at least partly fillable with the liquid as modified by Buikema, see rejection to claim 1 above) and inflatable to a fixed shape (insomuch as Applicant has shown a balance body that is inflatable to a fixed shape by showing a body partly filled with a liquid, the weights as chambers of McClellan as modified by Buikema to be partly filled with a liquid teaches the same), and provided with a cover (in the broadest reasonable interpretation and as is best understood, see 35 U.S.C. 112(b) rejection above, the cover has been interpreted to be part of the harness that forms the cavity; the hinged or extended weight support member 16 of the sub-frame assembly 12 of McClellan as illustrated in Figs. 8a-8b and 10-11 represents a cover for forming the cavity of the harness as it covers one side of weight 42 when weight 42 is placed in the cavalry) of a frame (frame sub-assembly 12), where the cover can attach to the frame via a “Note, it may be that there is no actual hinge, but rather for example a leaved fold out member not unlike that found in expandible brief cases”, where weight 42 is releasably fixed to weight support member 16 by weight attaching members 24, 25, 28, and 30).
McClellan does not teach at least one strap extending from the cover of the frame.
Hoppa, in the same field of endeavor with regards to connecting two portions of a frame (upper frame portion 11 and lower frame portion 12) of a harness to be worn by a user (see Fig. 4), teaches a hinged portion (lower frame portion 12) that is connected to the frame by at least one strap (see Figs. 1 and 3-4 showing strap 31 that connects lower frame portion 12 to upper frame portion 11) so that the hinged portion (12) can be extended downward away from the upper portion of the frame (11) to releasably receive and support an object (see Fig. 4, lower frame portion 12 supports cooler 20).

    PNG
    media_image5.png
    377
    425
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    378
    402
    media_image6.png
    Greyscale

Therefore, as McClellan teaches connecting a cover of the frame to the frame via a leaved fold out member, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the leaved fold out member to be a strap .

Response to Arguments
Applicant's arguments filed 18 March 2021 with regards to the prior art of McClellan in view of Buikema have been fully considered but they are not persuasive. Specifically, Applicant argues the prior art of McClellan does not teach a form-retaining balance body that is partly filled with a liquid to have a movable centre of mass that is changeable during an exercise and complex to handle for the muscular system of the user, and that the prior art of Buikema teaches a soft weight plate that is fillable with a liquid and not a form-retaining balance body. However, the Examiner notes that McClellan discloses in Col. 5, lines 14-15,“The weights could be chambers to be filled by the user with sand or water”, thereby indicating that the weights can be filled with a liquid. The prior art of Buikema is only relied upon to teach partly filling an analogous weight with liquid, such that the centre of mass is moveable (see Buikema Col. 2 lines 55-59). The modification of McClellan therefore would be the form-retaining weight chamber of McClellan being partly filled with a liquid as taught by Buikema to create a more challenging weight to be handled by the user, and thereby satisfying the claim limitation of the balance body being complex to handle for the muscular system of the user.
Applicant’s arguments filed 18 March 2021 with respect to the prior art of Billet in view of NPL 1 have been fully considered. While the Examiner does not necessarily agree with Applicant’s argument that a bottle partly filled with a liquid (the soda bottles of Billet) would not be complex to handle for the muscular system of the user, as this limitation is subjective based .

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record fails to disclose a training device in combination with all of the structural and functional limitations, and further comprising a first part and a second part of the harness, wherein the second part comprises a form-retaining frame with a base part and a cup-forming top portion that fits onto a contour of the balance body, and wherein the base part of the frame protrudes into an insertion cavity that extends from the first part of the harness and is removable therefrom.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KATHLEEN VERMILLERA/Examiner, Art Unit 3784